Plaintiff invokes the original jurisdiction of this court in mandamus to compel the city commission of the city of East Cleveland to forthwith provide by ordinance for the submission to the electors of the city of East Cleveland, at the regular November election, to be held November 8, 1927, the question of amending the charter of the city of East Cleveland in accordance with an initiative petition duly filed with the clerk of the city commission of East Cleveland. It is the purpose of said proposed amendment to provide for voting machines to be employed in all municipal elections in said city.
The peremptory writ of mandamus is awarded, on the authority of State ex rel. Marcolin v. Smith, Secy. of State, 105 Ohio St. 570,  138 N.E. 881.
Writ awarded.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur. *Page 290